Citation Nr: 0019069	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The appellant and her children



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION
 
The veteran had active military service from October 1950 to 
July 1952.  His DD Form 214 indicates that he served in Korea 
during the Korean War; he was awarded the Combat Infantry 
Badge and the Korean Service Medal with two Bronze Stars.  He 
died on January 21, 1993.  The appellant is his surviving 
spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim for service 
connection for the cause of the veteran's death.  The 
appellant appealed this determination to the Board.  In a 
September 1998 decision, the Board also concluded that new 
and material evidence had not been presented and declined to 
reopen the claim.  

The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) (formerly the 
United States Court of Veterans Appeals).  In September 1998, 
the VA Office of the General Counsel filed an unopposed 
motion to remand the matter to the Board for reconsideration 
in light of the Federal Circuit Court of Appeals' (Circuit 
Court) decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In an order issued in February 1999, the Court 
granted the motion, vacated the Board's September 1998 
decision and remanded the matter to the Board for further 
action.  

On June 14, 2000, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).


REMAND

Initially, the Board notes that the appellant's claim was 
originally decided by the RO (and the Board) using an 
impermissibly restrictive standard for determining whether 
new and material evidence has been submitted, as specifically 
overruled by Hodge, supra.  Accordingly, the Board must 
remand the case to the RO for readjudication under the proper 
standard.  

In addition, at a personal hearing before the undersigned 
Member of the Board in Washington, D.C., in June 2000, the 
appellant testified that the veteran was treated at VA 
facilities a few years after he was discharged from service.  
She indicated that he had received treatment at the Maguire 
Veterans Hospital in Richmond, Virginia, and the VA Hospital 
in Salem, Virginia.  In fact, in a private medical record, 
dated in March 1955, it was noted that the veteran was to be 
discharged to a VA Hospital.  However, it does not appear 
that these records are currently in the claims folder.  
Moreover, it also does not appear that the RO ever requested 
records from those facilities for that time period.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the pendency of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
the RO should attempt to obtain these treatment records 
because they might contain medical findings and other 
conclusions that might be determinative in the disposition of 
this claim.  

Finally, the Board notes that, at the hearing, the appellant 
requested that she be accorded 60 days after any further 
records are associated with the veteran's claims file to 
obtain a medical opinion on the matter.  

Therefore, this case is Remanded to the RO for the following 
development:  

1.  The RO should attempt to obtain any 
records pertaining to the veteran from the 
Maguire Veterans Hospital in Richmond, 
Virginia, and the VA Hospital in Salem, 
Virginia, that are not already in the claims 
folder, from the time of the veteran's 
discharge from service.  If no records are 
available, it should be so noted for the 
record.  If any records are obtained, the RO 
should provide copies of those records (and 
any other requested records) to the appellant. 

2.  Thereafter, the appellant should be given 
the opportunity to supplement the record with 
a medical opinion as she requested or to 
submit any additional evidence or argument 
pertaining to her pending claim.  

3.  When the above development has been 
completed, the issue of whether new and 
material evidence has been submitted to reopen 
the claim for service connection for the cause 
of the veteran's death should be readjudicated 
by the RO, in accordance with the provisions 
of 38 C.F.R. § 3.156(a), and the guidance set 
forth in Hodge, supra.  If the determination 
remains adverse to the appellant, she and her 
representative should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, she is advised that she 
has the right to submit additional evidence and argument on 
the matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

